DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 05/12/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9, 11-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 20090005097 A1) (hereinafter Shaffer) in view of Fraley (US 20140045481 A1).

Regarding claim 1, Shaffer discloses a computer-implemented method when executed by data processing hardware of a first client device (FIG. 2, for mobile endpoints 102 or FIG. 3, for a mobile endpoint 202) causes the data processing hardware to perform operations comprising:
establishing an initial communication session with an initial data communication network in an initial geographical area (par. 0029, “Mobile endpoints 102 may receive varying communication signal quality in different regions of area 105. For example, when in region 120, a mobile endpoint may be better able to communicate with another endpoint or component than when in region 122.” For communication with a base station associated with region 120, see FIG. 1 for communication network 20 with BS 22);
determining an initial set of network quality parameters for the initial data communication network during the initial communication session in the initial geographical area (par. 0030, “mobile endpoints 102 monitor quality and/or energy of the wireless signals received by the endpoints through their interfaces 104. Processors 108 may compare the quality of the monitored signal against one or more energy thresholds, such as thresholds programmed in the endpoint. In some embodiments, the endpoint may be programmed with two energy thresholds which effectively define three energy bands--good, medium (acceptable) and low (unacceptable). As a user of a mobile endpoint 102 moves through area 105 (such as a building, a campus or another geographic area), the endpoint monitors its received energy/signal quality and compares it to the thresholds.”);
communicating the initial set of network quality parameters for the initial data communication network to a network quality server, the network quality server comprising a network quality database storing an aggregate of network quality parameters from a plurality of client devices that includes the first client device (par. 0031, “the endpoint communicates a notification to mapping server 110 informing it that a specific threshold was crossed at a specific location (e.g., a location identified by a specific latitude and longitude or a location identified by another identifier). The location may be identified through communications with a GPS network, triangulation or any other method. Mapping server 110 receives the notifications from endpoints 102 and from other endpoints communicating notifications in a similar manner across the particular locality. Mapping server stores in memory module 112 the information from each endpoint along with the identification of the endpoint from which the information was received. Based on this information, mapping server 110 can identify particular regions of good, medium and bad signal quality (or any other relative identifiers of signal quality)”, par. 0034, “mapping server 110 may receive differing signal quality levels or other differing measurements for a particular location from different mobile endpoints 102”); and
the indicia of network quality corresponding to network quality parameters collected from other client devices of the plurality of client devices and associated with the plurality of available data communication networks in the second geographical area (par. 0034, “mapping server 110 may receive differing signal quality levels or other differing measurements for a particular location from different mobile endpoints 102”).
However, Shaffer fails to disclose when the first client device moves from the initial geographical area to a second geographical area with a plurality of available data communication networks whose network quality is unfamiliar to the first client device: receiving, from the network quality server, indicia of network quality for the second geographical area, the indicia of network quality corresponding to network quality parameters collected from other client devices of the plurality of client devices and associated with the plurality of available data communication networks in the second geographical area; and selecting one of the plurality of available data communication networks in the second geographical area for a second communication session
In the same filed of endeavor, Fraley discloses when the first client device moves from the initial geographical area to a second geographical area with a plurality of available data communication networks whose network quality is unfamiliar to the first client device (FIG. 18, par. 0119, “The mobile device is capable of learning network parameters as it moves into new geographic areas. As the mobile device moves into new geographic areas it detects the mobile device's carrier network equipment as well as other networks that allow the mobile device to roam on a third party's network…”; par. 0088, “If no network parameters exist in the memory that cover the intended path, network parameters for the intended path can be downloaded or obtained from friends, family members or third parties.”):
receiving, from the network quality server, indicia of network quality for the second geographical area, the indicia of network quality corresponding to network quality parameters collected from other client devices of the plurality of client devices and associated with the plurality of available data communication networks in the second geographical area (par. 0088, FIG. 20, par. 0124, “The mobile device queries the network or other users such as friends in steps 2008 and 2010 to update the network parameters along the route path from destination D1 to destination D2. If found, the mobile device obtains and downloads network parameter updates (step 2012) and network parameters (step 2014) from the network, friends or other users”); and
selecting one of the plurality of available data communication networks in the second geographical area for a second communication session (FIG. 18, for any block of 1804, 1810, 1816 or 1822 for connecting to available network based on movement and location of mobile device, par. 0119, “The mobile device is capable of learning network parameters as it moves into new geographic areas. As the mobile device moves into new geographic areas it detects the mobile device's carrier network equipment as well as other networks that allow the mobile device to roam on a third party's network.” ; par. 0124, “The mobile device then selects which modules and functions to turn on or put into standby or sleep mode to prevent searching for network resources when those resources are known to be unavailable (step 2016).”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate connecting to a network along the movement of a mobile device in travel paths as taught by Fraley to the mobile endpoint moving through regions with different signal qualities as disclosed by Shaffer for purpose of connecting to available networks through a series of overlapping wireless coverage areas.
Regarding claim 2, as applied to claim 1 above, Fraley discloses wherein the indicia of network quality corresponds to a historical indication of network performance for the plurality of available data communication networks based on at least one of network throughput or network latency (par. 0092, “mobile device 1100 detects and stores the network parameters for later recall.” par. 0091, “Mobile device 1100 has a network parameter filter 1102 based on specific locations that can sort through a variety (of selection or priority function criteria) of functions 1104 such as (1) least cost routing; (2) latency issues; (3) available bandwidth; (4) types of bandwidth e.g. CDMA, GSM, LTE, etc.; (5) total throughput”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate connecting to a network along the movement of a mobile device in travel paths as taught by Fraley to the mobile endpoint moving through regions with different signal qualities as disclosed by Shaffer for purpose of connecting to available networks through a series of overlapping wireless coverage areas.
Regarding claim 3, as applied to claim 1 above, Fraley discloses wherein: the indicia of network quality comprises a network quality score for each available data communication network of the plurality of available data communication networks; and selecting the one of the plurality of available data communication networks in the second geographical area comprises selecting the one of the plurality of available data communication networks having a greatest network quality score in the second geographical area (par. 0107, “mobile device #2 (1302) can detect RF Signals A-E (1314, 1316, 1318, 1320, 1322, 1324 and 1326). Implementing the logic for determining the most optimum network, mobile device #2 may determine that RF Signal #B (1316) is the best signal for the transmission and reception of telephone calls (e.g. highest signal strength and quality).”, par. 0010).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate connecting to a network along the movement of a mobile device in travel paths as taught by Fraley to the mobile endpoint moving through regions with different signal qualities as disclosed by Shaffer for purpose of connecting to available networks through a series of overlapping wireless coverage areas.
Regarding claim 4, as applied to claim 3 above, Fraley discloses wherein the network quality score comprises a weighted average of a totality of measurements corresponding to network throughput and network latency from the plurality of client devices over a period of time (par. 0010, “storing of network parameters such as dead zones and the availability of network resources such as (1) least cost routing; (2) latency issues; (3) available bandwidth; (4) types of bandwidth e.g. CDMA, GSM, LTE, etc.; (5) total throughput; and (6) data throttling such as when used in situations of voice over IP ("VoIP") or voice over LTE ("VoLTE"). Once the mobile device acquires the network parameters for a given location, this information can be stored in memory on the mobile device and later uploaded to the network carrier so other network carrier users can download the network parameters and optimize their mobile device's functionality”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate connecting to a network along the movement of a mobile device in travel paths as taught by Fraley to the mobile endpoint moving through regions with different signal qualities as disclosed by Shaffer for purpose of connecting to available networks through a series of overlapping wireless coverage areas.
Regarding claim 5, as applied to claim 1 above, Fraley discloses wherein the network quality parameters comprise at least one of a network throughput or a network latency (par. 0010, “storing of network parameters such as dead zones and the availability of network resources such as (1) least cost routing; (2) latency issues; (3) available bandwidth; (4) types of bandwidth e.g. CDMA, GSM, LTE, etc.; (5) total throughput; and (6) data throttling such as when used in situations of voice over IP ("VoIP") or voice over LTE ("VoLTE"). Once the mobile device acquires the network parameters for a given location, this information can be stored in memory on the mobile device and later uploaded to the network carrier so other network carrier users can download the network parameters and optimize their mobile device's functionality”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate connecting to a network along the movement of a mobile device in travel paths as taught by Fraley to the mobile endpoint moving through regions with different signal qualities as disclosed by Shaffer for purpose of connecting to available networks through a series of overlapping wireless coverage areas.
Regarding claim 7, as applied to claim 1 above, Shaffer discloses wherein the operations further comprise: determining network identification information for the initial data communication network; and associating the network identification information with the initial set of network quality parameters communicated to the network quality server (it is inherently taught that each of base stations or access points of Shaffer and  Fraley include an identification such as base station ID, CID, SSID or network name to identify the base stations or access points).
Regarding claim 9, as applied to claim 1 above, Shaffer discloses when determining the initial set of network quality parameters for the initial data communication network during the initial communication session in the initial geographical area: determining whether the first client device has consent to report location information for the first client device in the initial geographical area (par. 0040, “Mobile endpoint 202 may also communicate with a GPS network or another network to determine location information”, par. 0053, “At step 302 location information is received. The location information may identify locations of the endpoints from which the signal quality information is received. The locations may be identified using any suitable method, such as triangulation or GPS technology”); and when the first client device has consent to report location information for the first client device in the initial geographical area: identifying the location information for the first client device in the initial geographical area; and associating the location information with the initial set of network quality parameters communicated to the network quality server (par. 0054, “a first region of an area is identified having a first signal quality. Such identification is made based on the received signal quality and location information. For example, the signal quality and location information may include an identification of various signal qualities at various locations. Based on this, a processor may identify an area having a particular signal quality, such as a low signal quality which results in greater chance of problems on calls involving mobile endpoints”).
Regarding claim 11, Shaffer discloses a client device comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (FIG. 1, par. 0021, “Mobile endpoints 40 may comprise mobile phones, cellular phones, IP phones, personal digital assistants (PDAs), personal computers (PCs) or any other communication hardware, software and/or encoded logic that supports the communication of audio, video or other data, using packets of media (or frames) or otherwise. In the illustrated embodiment, mobile endpoints 40 include an interface 42, a processor 44 and memory module 46.”) comprising:
establishing an initial communication session with an initial data communication network in an initial geographical area (par. 0029, “Mobile endpoints 102 may receive varying communication signal quality in different regions of area 105. For example, when in region 120, a mobile endpoint may be better able to communicate with another endpoint or component than when in region 122.” For communication with a base station associated with region 120, see FIG. 1 for communication network 20 with BS 22);
determining an initial set of network quality parameters for the initial data communication network during the initial communication session in the initial geographical area (par. 0030, “mobile endpoints 102 monitor quality and/or energy of the wireless signals received by the endpoints through their interfaces 104. Processors 108 may compare the quality of the monitored signal against one or more energy thresholds, such as thresholds programmed in the endpoint. In some embodiments, the endpoint may be programmed with two energy thresholds which effectively define three energy bands--good, medium (acceptable) and low (unacceptable). As a user of a mobile endpoint 102 moves through area 105 (such as a building, a campus or another geographic area), the endpoint monitors its received energy/signal quality and compares it to the thresholds.”);
communicating the initial set of network quality parameters for the initial data communication network to a network quality server, the network quality server comprising a network quality database storing an aggregate of network quality parameters from a plurality of client devices that includes the first client device (par. 0031, “the endpoint communicates a notification to mapping server 110 informing it that a specific threshold was crossed at a specific location (e.g., a location identified by a specific latitude and longitude or a location identified by another identifier). The location may be identified through communications with a GPS network, triangulation or any other method. Mapping server 110 receives the notifications from endpoints 102 and from other endpoints communicating notifications in a similar manner across the particular locality. Mapping server stores in memory module 112 the information from each endpoint along with the identification of the endpoint from which the information was received. Based on this information, mapping server 110 can identify particular regions of good, medium and bad signal quality (or any other relative identifiers of signal quality)”, par. 0034, “mapping server 110 may receive differing signal quality levels or other differing measurements for a particular location from different mobile endpoints 102”); and
the indicia of network quality corresponding to network quality parameters collected from other client devices of the plurality of client devices and associated with the plurality of available data communication networks in the second geographical area (par. 0034, “mapping server 110 may receive differing signal quality levels or other differing measurements for a particular location from different mobile endpoints 102”).
However, Shaffer fails to disclose when the first client device moves from the initial geographical area to a second geographical area with a plurality of available data communication networks whose network quality is unfamiliar to the first client device: receiving, from the network quality server, indicia of network quality for the second geographical area, the indicia of network quality corresponding to network quality parameters collected from other client devices of the plurality of client devices and associated with the plurality of available data communication networks in the second geographical area; and selecting one of the plurality of available data communication networks in the second geographical area for a second communication session
In the same filed of endeavor, Fraley discloses when the first client device moves from the initial geographical area to a second geographical area with a plurality of available data communication networks whose network quality is unfamiliar to the first client device (FIG. 18, par. 0119, “The mobile device is capable of learning network parameters as it moves into new geographic areas. As the mobile device moves into new geographic areas it detects the mobile device's carrier network equipment as well as other networks that allow the mobile device to roam on a third party's network…”; par. 0088, “If no network parameters exist in the memory that cover the intended path, network parameters for the intended path can be downloaded or obtained from friends, family members or third parties.”):
receiving, from the network quality server, indicia of network quality for the second geographical area, the indicia of network quality corresponding to network quality parameters collected from other client devices of the plurality of client devices and associated with the plurality of available data communication networks in the second geographical area (par. 0088, FIG. 20, par. 0124, “The mobile device queries the network or other users such as friends in steps 2008 and 2010 to update the network parameters along the route path from destination D1 to destination D2. If found, the mobile device obtains and downloads network parameter updates (step 2012) and network parameters (step 2014) from the network, friends or other users”); and
selecting one of the plurality of available data communication networks in the second geographical area for a second communication session (FIG. 18, for any block of 1804, 1810, 1816 or 1822 for connecting to available network based on movement and location of mobile device, par. 0119, “The mobile device is capable of learning network parameters as it moves into new geographic areas. As the mobile device moves into new geographic areas it detects the mobile device's carrier network equipment as well as other networks that allow the mobile device to roam on a third party's network.” ; par. 0124, “The mobile device then selects which modules and functions to turn on or put into standby or sleep mode to prevent searching for network resources when those resources are known to be unavailable (step 2016).”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate connecting to a network along the movement of a mobile device in travel paths as taught by Fraley to the mobile endpoint moving through regions with different signal qualities as disclosed by Shaffer for purpose of connecting to available networks through a series of overlapping wireless coverage areas.
Regarding claim 12, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 13, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 14, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 15, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 17, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 7 above.
Regarding claim 19, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 9 above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Fraley as applied to claims 1 and 11 above, and further in view of Bertin et al. (US 20140317721 A1) (hereinafter Bertin).

Regarding claim 6, as applied to claim 1 above, Shaffer as modified by Fraley discloses the claimed invention and Shaffer further discloses wherein the operations further comprise identifying that an application that determined the initial set of network quality parameters for the initial data communication network (par. 0030 for any inherent application or program to provide three energy bands--good, medium (acceptable) and low (unacceptable), “mobile endpoints 102 monitor quality and/or energy of the wireless signals received by the endpoints through their interfaces 104. Processors 108 may compare the quality of the monitored signal against one or more energy thresholds, such as thresholds programmed in the endpoint. In some embodiments, the endpoint may be programmed with two energy thresholds which effectively define three energy bands--good, medium (acceptable) and low (unacceptable).”).
 However, Shaffer as modified by Fraley fails to disclose the application comprises a trusted application for providing network quality parameters.
In the same field of endeavor, Bertin discloses wherein the operations further comprise identifying that an application that determined the initial set of network quality parameters for the initial data communication network comprises a trusted application for providing network quality parameters (FIG. 1-3, par. 0029, “The secure execution environment 3100 includes a trusted applications manager client 3110 together with codes for executing trusted applications 3120 and 3125, e.g. applications for a payment service, for a content management service, or for a service for managing the integrity of the terminal”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate provide trusted application in a mobile terminal as taught by Bertin to the program or application for monitoring quality and/or energy of the wireless signals as disclosed by Shaffer as modified by Fraley for purpose of managing the integrity of the application of the mobile end point.
Regarding claim 16, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 6 above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Fraley as applied to claims 7 and 17 above, and further in view of Derrick (US 20130067227 A1).
Regarding claim 8, as applied to claim 1 above, Shaffer as modified by Fraley discloses the claimed invention except encrypting the network identification information for the initial data communication network prior to the network identification information being communicated to the network quality server.
In the same field of endeavor, Derrick discloses encrypting the network identification information for the initial data communication network prior to the network identification information being communicated to the network quality server (par. 0040, “encrypt the initiator's network identification and insert the initiator's encrypted network identification into said text message and forward text message and said initiator's encrypted network identification to a designed recipient”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate inserting encrypted network identification into a message as taught by Derrick to the messages, sending by an endpoint, including measurement and location report, to the mapping server as disclosed by Shaffer as modified by Fraley for purpose of inserting encrypted network identification to the messages including location information sent to the mapping server.
Regarding claim 18, as applied to claim 11 above, the claim is rejected for the same reason(s) as set forth claim 8 above.

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Chu et al. (US 9565578 B2) disclose Method For Collecting And Aggregating Network Quality Data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642